Citation Nr: 0421735	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.  
He also had periods of service in the U.S. Army Reserve and 
National Guard from May 1956 to April 1960.  The claims on 
appeal arise from his period of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A Travel Board hearing was held before the Veterans Law Judge 
sitting at the RO in January 2004. A transcript of that 
hearing is in the claims file.

The veteran's claims of entitlement to service connection for 
a low back disorder and a right knee disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000). The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits." 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  A review of the record shows the veteran 
was notified of the VCAA as it applies to his present appeal 
by correspondence dated in March 2001.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. See 38 U.S.C.A. § 
5103A(d).

The Board finds that the veteran has not been afforded an 
examination as to his low back and right knee complaints.  
The veteran should be accorded an examination and a medical 
opinion should be obtained as to whether it is as likely as 
not that a current low back disorder and a current right knee 
disorder are related to a right knee and low back injury he 
sustained during service from May 1954 to May 1956.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, the veteran offered testimony at a 
personal hearing in January 2004 that he had received 
treatment for his low back disability at the Shreveport VAMC 
shortly after service in May 1956.  There is a report of a 
diagnosis of an acute low back strain at the time.  However 
there are no records for the treatment he received.  

The veteran claims his right knee and lower back were injured 
in a touch football game and or in a lifting accident in 
service.  The Board notes that the veteran's treating 
orthopedic surgeon, Dr. W. W. Fox, III, in a January 2003 
letter opined that, "I feel like this man has a military-
induced low back pain, which has started with him and slowly 
progressed and degenerated into an extruded or ruptured disk 
at the L5-S1 area on the right..."  The Board notes, however, 
that a specific medical opinion from a VA examiner as to 
whether the right knee or low back disabilities were incurred 
in service has not been obtained.  

The evidence of record reveals that in December 1991, the 
veteran underwent surgery to excise an extruded herniated L5-
S1 disc, right side.  Information of record indicates that he 
may have filed a claim for Social Security Administration 
(SSA) disability benefits at that time.  Any pertinent 
evidence associated with the veteran's SSA disability claim 
must be obtained.  Therefore, additional development to 
obtain SSA records is required prior to appellate review.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  His records were reported to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  The Board is mindful that in a case, such as 
this one where service medical records have been lost, there 
is a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The Board notes that the veteran testified that he had not 
sought any medical treatment for his back or for his right 
knee in service.  Nonetheless, the Board accepts his 
statements and those of his service associate that he in fact 
injured his knee and back during service.  As this case is 
otherwise being remanded another attempt to locate his 
service records should be made by the RO.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should once again 
attempt to obtain and associate with the claims file all 
outstanding VA medical records from May 1956 following the 
procedures set forth in 38 C.F.R. § 3.159.

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2.  The RO should make an additional 
attempt to obtain the veteran's service 
medical records from the NPRC.

3.  The RO should also make an additional 
attempt to obtain records from the 
Shreveport VAMC for treatment he received 
at this facility in May 1956.

4.  The RO should obtain any available 
records associated with the veteran's 
claim for SSA disability benefits.

5.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his back disorder 
since May 1956.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

6.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any current 
back or right knee disorder began during 
his military service or is related to any 
incident of such service.  If possible, 
the examination should be scheduled at 
the VA medical facility in Shreveport, 
Louisiana.  The claims folder must be 
available to the examiner.  The examiner 
should elicit a detailed history from the 
veteran regarding his back and right knee 
problems during service and after 
service.  The examiner should provide an 
opinion as to whether it is as likely as 
not that any current back or right knee 
disorder began during his military 
service or is related to any incident of 
such service.

7.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

